Citation Nr: 0723454	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  01-09 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1976 to July 1979.

This appeal is from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
July 2003, August 2005, and March 2006.  The Board obtained 
an advisory medical opinion from the Veterans Health 
Administration in April 2007 and returned the claims file 
with the medical opinion to the veteran's representative.  
The case is now before the Board for completion of appellate 
review.

In a letter to the RO received in November 2005, the veteran 
requested an increased disability rating for his service-
connected bilateral pes planus.  In the February 2006 brief, 
his representative raised a claim for entitlement to service 
connection for a bilateral knee disorder, as secondary to 
service-connected pes planus.  The Board does not have 
jurisdiction of these issues.  The issues are, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
lumbar spine did not cause or aggravate his bilateral knee 
disorder.


CONCLUSION OF LAW

A bilateral knee disorder is not proximately due to, the 
result of, or aggravated by service-connected degenerative 
arthritis of the lumbar spine.  38 C.F.R. § 3.310 (2006) as 
amended 71 Fed. Reg. 52747 (Sep. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA provided the veteran notice as to ratings 
and effective dates by letter of March 2006 and readjudicated 
the claim in an April 2006 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In 
any event, as the claim for service connection is denied, any 
matters as to the disability rating or effective date to be 
assigned are moot.

In March 2004, the RO notified the veteran of the information 
and evidence necessary to substantiate a claim for secondary 
service connection.  The letter delineated the veteran's and 
VA's respective duties in the production of information and 
evidence, and it requested that he provide any pertinent 
evidence in his possession.  VA then readjudicated the claim 
in SSOCs of January and November 2005 and in April 2006.  
Mayfield, 20 Vet. App. 537.

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
had the opportunity to submit additional argument and 
evidence.  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notice. 

The veteran has also demonstrated his actual knowledge of the 
elements of proof of secondary service connection.  His 
statement of February 2001, the memorandum of his July 2001 
conference with an RO Decision Review Officer, his November 
2001 substantive appeal, and April and June 2002 statements 
reveal his familiarity with the relationship required to be 
shown between a claimed secondary disability and the service-
connected condition.  He cited evidence of and argued both 
causation and aggravation of his knees by his back; he argued 
specific evidence satisfied the requirements of proof of his 
claim or created a reasonable doubt regarding whether the 
evidence satisfied those requirements.  It is clear that even 
before the March 2004 VA letter, the veteran had actual 
knowledge how to prosecute his claim, and he had participated 
fully in the prosecution of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The March 2004 letter gave the veteran formal notice of the 
requirements of a successful claim for secondary service 
connection, i.e., establishing that a service-connected 
disease or injury caused or aggravated the disability claimed 
for secondary service connection.  He was informed of his and 
VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  VA has discharged its notice 
duties as set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  There has 
been no failure to obtain any records of which VA had notice 
and authorization to obtain.  VA examinations and medical 
opinions were performed and obtained in January, August, and 
September 2001; April 2004 with addenda of September 2005 and 
April 2006; and April 2007.  No further examination or 
medical opinion is necessary to decide the claim.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  


II.  Secondary Service Connection

The veteran contends that he has disorders of both knees 
secondary to service-connected degenerative arthritis of the 
lumbar spine.  He asserts that lumbar pain and radiculopathy 
affect his posture and gait and weaken his legs in a way that 
strains his knees and has caused or aggravated disability 
associated with pathology of each knee.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2006).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2006).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Historically, the veteran sustained a low back injury in 
service in January 1977.  The residuals of that injury are 
service-connected as degenerative arthritis of the lumbar 
spine.  Service medical records of May 1979 document a fall 
onto his right knee in May 1979.  The treatment records of 
two days later refer to changing the dressing on his left 
knee, and the treatment record of the next day refer to a 
change of the right knee dressing.  The veteran has 
subsequently stated that he in fact fell on the left knee 
shortly after he fell on the right knee.  There is no further 
mention of the knees, and the separation medical history and 
examination report are negative for complaint or diagnosis 
regarding either knee.  During the pendency of this claim, 
the veteran has never averred that the current condition of 
either knee is the residual of injury in service or was 
otherwise incurred in service.

The veteran had a VA compensation examination in September 
1980 in conjunction with claims for compensation for back and 
bilateral foot disorders.  There was no mention of his knees.  
There is a hiatus in the medical records thereafter until 
1993.  

Medical records of April 1993 to August 1995 from Johns 
Hopkins Hospital pertain to the veteran's complaints, 
investigation, and treatment of low back pain.  They include 
employment history showing the veteran working as a brick 
layer in April 1993, at the post office in July 1993, and an 
August 1995 medical record referred to employment with the 
post office for the past two years.  The diagnostic 
procedures included lumbar magnetic resonance imaging (MRI) 
that showed some very slight loss of disk hydration at L4-5 
and at L5-S1 with essentially normal disks above that level.  
Clinically at that time, he was found to be without other 
neurologic findings or root irritation.  January 1994 
examination noted essentially no change, except perhaps a bit 
more leg pain than before.  January 1995 discogram revealed a 
somewhat hyper-active patient though with discordant pain 
response with provocative testing at L4-5 and 5-1.  August 
1995 follow-up referred to the discogram results and 
nonspecific and producing discordant pain.  There was no 
mention of the knees in the Johns Hopkins records.

A January 1995 VA outpatient record noted the veteran's 
complaints of feet and leg pain and his report of working on 
concrete for eight hours a day.  There was no mention of his 
knees.

A September 1996 report of a VA compensation examination of 
the veteran's feet noted his complaint of feet and lower leg 
pain, which increased from walking and standing during his 
eight-hour shifts.  The veteran did not mention his knees, 
and consistent with the purpose of the examination to 
evaluate the feet, no diagnosis was made regarding the knees.

An October 1996 statement from a former employer reported the 
veteran's employment from July 1988 to September 1993 and 
that the employer knew of the veteran's back condition and 
weight lifting limitations before the job, which he and the 
veteran agreed to accommodate.  The employer stated that 
during the veteran's employment, the veteran needed 
occasional medical treatment for his back.  The employer did 
not mention the veteran's knees.

In October 1996, a private podiatrist reported the veteran's 
complaints of bilateral foot pain and he described the 
anatomy and the biomechanical effects of the veteran's 
bilateral foot pathology.  He commented that because of the 
structure and alignment of the foot, the knee joint becomes 
malaligned, which can cause arthritic pain.  He did not 
mention the veteran's back as a contributing factor, nor did 
he diagnose any knee pathology.

On May 1997 VA compensation examination of the joints, the 
examiner reported review of the veteran's medical records, 
and he confirmed that review by reference to specific 
records.  The examiner noted the veteran had no medical care 
except podiatric care from 1980 to 1993.  The veteran 
reported his current knee problem, right only, began about 
1986 or 1988, while working construction.  Examination of the 
knees was negative except for a minimally positive 
compression test of each knee; the veteran complained of a 
burning sensation.  X-ray studies of the knees showed 
marginal osteophytes of the patellae, and the joint spaces 
were well maintained.  The examiner diagnosed chondromalacia 
patella, bilateral, more prominent on the right, nonservice-
connected.  The examiner did not comment about a relationship 
between the veteran's knees and his back.

VA compensation examination in August 1997 found full range 
of motion of the knees and minimal patellofemoral grinding on 
extension.  There was no deformity or edema of either knee.  
The impression was relatively normal knees.

Statements from B. Dowling, D.P.M., and P. Brieloff, D.P.M, 
of June 1999 and August 1999, respectively, opine that the 
veteran's flat feet could be causing back and knee pain, and 
that the veteran's feet cause painful ambulation and can lead 
to other postural complaints such as knee and back pain.  
Neither attributes knee complaints to the back.

A July 1999 note from a VA outpatient clinic to "Whom It May 
Concern" stated the veteran has diagnoses of pes planus and 
arthritis of the knees.  This is the first report of a 
diagnosis of arthritis of the knees of record.

VA compensation examination of October 1999 included review 
of the veteran's claims file, confirmed by the examiners 
recitation of history and reference to documents in the file.  
The examiner noted complaints of knee pain, stiffness, and 
burning without locking or giving way, as well as complaints 
of back pain.  Examination included measurement of the 
circumference of the thighs, knees, and calves, found to 
equal and not showing atrophy and limitation of motion of the 
knees in flexion beyond 110 degrees in the right because of 
pain and beyond 100 degrees in the left because of pain.  The 
veteran could no do complete squats because of knee pain.  X-
ray studies of the knees showed normal joint spaces and were 
interpreted as normal studies.  The diagnosis for the knees 
was chronic strain, both knees, with limitation in range of 
motion.  The purpose of the examination was to evaluate the 
feet and the knees in relation to the feet; the examiner made 
no comment about the knees in relation to the veteran's back.

A March 2000 statement from M. Shafiei, M.D., the veteran's 
private neurologist, reported treatment for lumbar 
radiculopathy and lumbar degenerative disc disease, which, 
the doctor stated, will cause leg and feet pain.  Dr. Shafiei 
did not comment on a relationship between knee pathology and 
lumbar pathology.

An October 2000 VA outpatient record noted tenderness and 
tightness of the lumbar paravertebral muscles bilaterally and 
central tenderness, sciatic notch negative, and 2+ bilateral 
knee and 1+ bilateral ankle deep tendon reflexes.  The 
diagnoses included lumbar degenerative disc disease, lumbar 
radiculopathy, lumbar degenerative joint disease, and 
bilateral knee degenerative joint disease.  A  December 2000 
VA outpatient note of follow-up for back, feet, and knee 
complaints noted crepitus of both knees.  The examining 
clinician, J.C., PA/C, assessed knee arthritis and pain is as 
likely as not associated with [the veteran's] back problem.

A January 2001 statement from G.P., M.D., of the same VA 
outpatient clinic, reported that the veteran suffers from 
lumbar degenerative disease with radiculopathy and bilateral 
degenerative arthritis of the knees.  The doctor stated that, 
"I feel that the low back dysfunction has a detrimental 
effect on [the veteran's] knee condition thus leading to an 
accelerated degeneration."

The veteran underwent VA orthopedic examination in January 
2001.  The examiner noted the onset of back pain with lifting 
a steel bunk bed in service.  The veteran complained of 
constant, daily pain in both knees, worse with walking and 
bending.  Knee and back pain required intermittent rest 
during his daily work.  The veteran reported increased knee 
stiffness in the morning and upon sitting for 15 to 20 
minutes.  He reported burning sensation in both knees, worse 
when he tried to squat, and that his knees were weak and 
fatigable, limiting his walking to 150 feet.  He reported 
flare-ups of severe, bilateral knee pain with swelling about 
four times a month, which required bed rest.  The flare-ups 
usually coincided with back flare-ups, each lasting up to 24 
hours, and that he had lost four days of work in the past two 
months.  The veteran also reported a worsening back 
condition.  He described the symptoms, frequency of flare-
ups, related work limitations and frequency and duration of 
time off from work because of his back.  He reported that 
back and knee flare-ups did not always coincide.  The veteran 
reported that because of his back condition, he had to bring 
more pressure to his knees, which aggravated his knee 
condition.  Examination found bilaterally equal 
circumferences of both knees, both thighs, and both calves, 
with mild pain with manipulation of the patellae and on the 
side of the left patella.  Range of motion of the right knees 
was painless from 0 to 100 degrees, with painful flexion 
beyond that point.  Range of motion of the left knee was 
painful from 0 to 90 degrees with painful flexion beyond that 
point.  The veteran could not squat because of pain, but 
repetitions of partial squatting until fatigued, the range of 
right knee motion remained the same and it was decreased 10 
degrees on the left.  Neither knee had swelling, redness, or 
fluid.  The left knee had mild crepitus.  Both knees were 
stable.  Varus/valgus, Lachman's, McMurray's and drawer tests 
were all negative.  X-ray studies of both knees were 
negative.  The diagnosis was chronic strain, both knees, with 
a history of chondromalacia patellae, limitation of range of 
motion.  Examination of the low back with x-ray studies 
produced a diagnosis of mild degenerative arthritis, lumbar 
spine, with limitation of range of motion.

The examiner noted the letter from G.P., M.D. and the 
December 2000 opinion of J.C., P.A.  The examiner noted the 
examinations of May and August 1997, October 1999, and April 
2000, the degenerative arthritis of the lumbar spine without 
clinical evidence of radiculopathy, that the veteran was not 
limping and had no alteration of his gait.  Upon review of 
the statements of G.P., M.D. and J.C., the examiner opined 
there was no relation between the veteran's service-connected 
back condition and his knee condition.

Another letter from G.P., M.D., dated in July 2001, stated 
that, "It is more likely than not that the Bilateral Knee 
DJD and strain is aggravated by [the veteran's] lumbo-sacral 
spine disorder and pes planus."

A July 2001 private physical therapy evaluation report from 
J. Ayers, Physical Therapist, stated he was seeing the 
veteran to evaluate bilateral degenerative arthritis of the 
knees and the current relation of his back effecting [sic] 
the condition of his knees.  The report stated that the 
veteran's lower back condition contributed to pressure his 
lumbar nerve roots which had caused weakness of the lower 
extremities.  He reported the veteran had loss of muscle mass 
and considerable atrophy in the thighs bilaterally compared 
with Mr. Ayer's findings of March 2000.  Currently the right 
leg was weaker than the left.  Mr. Ayer described the 
veteran's ambulation as with a rigid trunk.  He reported that 
the veteran has a great deal of burning and aching in the 
legs and knees and fatigued easily.  Observation of his gait 
pattern showed that his knees were what kept him going; he 
held his trunk rigidly and with an exaggerated right trunk 
shift when walking.  Going up and down stairs, he used extra 
momentum to push up with the right leg onto the next step, 
which indicated ongoing weakness of the legs and extra stress 
on the knees.  Mr. Ayer opined that all of these problems are 
directly related ot the back, and because the veteran had to 
use his knees, and because he had to use his knees and hold 
his back rigid whenever he squatted or did activities, it 
definitely placed undo stress on his knees.  It was concluded 
that the knees had experienced secondary compression factors 
that had further deteriorated his overall condition.

P. Snow, M.D., wrote in July 2001 that the veteran had 
sustained a back injury in 1977.  Dr. Snow reported that the 
veteran now had lumbar radiculopathy and lumbar disc 
degeneration.  He concluded that the veteran developed 
arthritis of the knees because of them, and that "his back 
injury aggravates the knee problem."

An August 2001 VA compensation examination of the veteran's 
knees and back by the January 2001 VA examiner again noted 
review of the claims file and the statements of Drs. B.D, 
G.P., Shafiei, and Snow, and of Mr. Ayer and J.C., P.A.  The 
examiner found reduced lumbosacral sensory perception without 
evidence of radiculopathy.  The circumferences were 
bilaterally equal for knees, calves, and thighs.  The 
recorded measurements of the knees and calves were two 
centimeters less, respectively, than in January 2001, and the 
knees were one centimeter greater than in January 2001.  The 
examiner stated there was no evidence of muscle loss in 
either lower extremity.  The knees had no swelling or 
redness.  There was mild crepitation in the right knee but 
not on the left.  There was no evidence of fluid in either 
joint.  There was pain on manipulation of the mediolateral 
aspect of the right knee.  The range of motion of the right 
knee was painless from 0 to 110 degrees, with pain beyond 110 
to 120 degrees of flexion, and the left knee had painless 
motion from 0 to 130 degrees and painful flexion from 130 to 
140 degrees.  After several minutes of partial squatting, 
ranges of motion were essentially unchanged.  X-ray study of 
the left knee was normal, and x-ray study of the right knee 
revealed early degenerative arthritis.  The diagnosis was 
mild degenerative arthritis of the lumbar spine with 
limitation of motion; degenerative arthritis of the right 
knee with mild limitation of motion; and chronic strain of 
the left knee.  The examiner again noted the other opinions 
of record and reiterated his opinion that there is no 
relation between the veteran's back condition and his knee 
conditions.

On September 2001 VA neurological examination, the examiner 
noted review of the veteran's claims file and medical 
records.  The examiner noted the veteran's complaint of low 
back pain with radiation into the anterior thighs and around 
his knees, exacerbated with walking or prolonged standing.  
There was no complaint of numbness, but there was of burning 
around both knees.  The veteran reported feeling weak in both 
legs and having a loss of muscle bulk in both legs.  Motor 
examination was negative for focal or generalized weakness; 
there was no muscle atrophy.  The veteran walked and turned 
normally.  There was a vague give-way pattern in both 
dorsiflexors.  Deep tendon reflexes were normal and 
symmetric.  Straight leg raising was positive bilaterally, 
and the veteran complained of pain or muscle spasm in the low 
back at approximately 30 to 45 degrees bilaterally.  Heel, 
toe, and tandem gait were normal.  The veteran could bend 
only to about the knee because of pain.  Palpation found the 
spine to be midline.  There was point tenderness at the 
lumbosacral junction.  Sensory examination felt sensory 
modalities normally in all extremities; the veteran felt 
decreased sensory perceptions to both vibratory and pin on 
both lower extremities, diffusely, which is nondermatomal in 
distribution.  The impression was chronic low back pain, 
probably due to musculoskeletal strain; no clinical or 
historical evidence to suggest lumbar radiculopathy.

VA outpatient treatment records dated in November 2001 show a 
diagnosis of arthritis in his knees.  The signing physican's 
assistant, J.C., opined that the arthritis was as likely as 
not a result of the veteran's service-connected back problem.

The veteran was afforded a VA examination in April 2004 by a 
physician who had not examined him previously.  He was 
diagnosed as having bilateral chondromalacia of the knees.  
The examiner opined that Dr. G.P.'s opinion was conjecture, 
not supported by medical findings or literature.  The 
examiner commented that it was unusual for a person to 
develop knee condition due to spine condition.  The examiner 
elaborated that it is remotely possible severe arthritis or 
gait impairment can cause back strain, but not the back 
problem causing knee problem.  Moreover, he commented, the 
veteran had no symptoms in his knees until 1988, and he had 
been working heavy work as a machinist, painter or carpenter, 
and now worked in the U.S. Postal Service, therefore, it was 
unlikely that his back condition caused his knee condition.  
This examiner provided consistent opinions in September 2005, 
and April 2006, but did not address the issue of aggravation.

In February 2006, the veteran's representative provided a 
list of names of articles in various medical journals.  He 
did not submit the articles.  This list of titles is not 
medical literature evidence.  It is uninformative of whether 
the veteran has disability of either knee proximately due to 
or as a result of service-connected lumbar spine degenerative 
arthritis.

In April 2007, the Board solicited an expert medical opinion 
from the Veterans Health Administration.  38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(a) (2006).  A VA orthopedic 
surgeon performed a review of the claims file and provided an 
expert opinion in response to the questions whether service-
connected degenerative arthritis of the lumbar spine 
aggravated either the veteran's right knee disorder or his 
left knee disorder.

The examiner summarized the veteran's medical and 
occupational history from service to the present.  The 
reviewer found the time of onset of knee problems, his 
occupational history, and the lack of evidence of impaired 
gait to be particularly significant in concluding that it is 
not at least as likely as not that the veteran's service-
connected arthritis of the lumbar spine aggravated the 
veteran's right or left knee disorder.  He articulated the 
following reasons for the opinion:
	1. No history of injury to knee in service expected to 
cause chondromalacia patellae.
	2. Single episode of "complaints of pain in back since 
lifting bunk" for which the veteran was seen on one 
occasion, with no repeat occasions being seen or any other 
indications that the condition did not resolve.
	3. That at the time that he left the service, there was 
no recording on his separation physical (which occurred more 
than two years later) that here was a problem with the knees 
or back.
	4. That he was able to successfully perform strenuous 
activity and jobs for a prolonged period of time following 
his discharge from the military.
	5. That there were no complaints of knee pain or 
problems with the knee until six-to-eight years after 
discharge from the service.
	6. That there are no recorded abnormalities of gait that 
were caused by the lumbar spine and that would be expected to 
cause problems with the patellofemoral joint.  In other 
words, there was no evidence of a lumbar spine condition 
aggravating a knee condition.

The veteran's personal opinion that his lumbar spine 
condition has caused or aggravated his knee conditions is a 
lay opinion on a medical question.  It is beyond his 
competence to proffer his opinion as evidence that his lumbar 
spine disorder caused or aggravated his knee disorders.  See 
38 C.F.R. § 3.159(a)(1), (a)(2); Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  

The most detailed opinion that the veteran's lumbar spine 
disorder caused or aggravated his bilateral knee conditions 
is that of Mr. Ayers, a physical therapist.  J.C., a 
physician's assistant, also stated that the veteran's knee 
disorders were associated with or resulted from his back 
disorder.  There is no indication that Mr. Ayers or J.C. 
reviewed the veteran's claims folder in conjunction with 
providing their opinions.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Further, when viewed in light of their and the VHA examiner's 
respective medical expertise, Mr. Ayers' and J.C.'s opinions 
are found to be unpersuasive.  The VHA doctor reviewed the 
entire claims folder and is an orthopedic surgeon, a 
practitioner in a medical discipline which the Board believes 
is more qualified to address the etiology of the veteran's 
knee disorders.  The two VA medical doctors (examinations in 
January 2001, August 2001, April 2004, September 2006, and 
April 2006) that found no relationship between the veteran's 
back and knee disorders also reviewed the claims folder in 
conjunction with their opinions.  Thus, Mr. Ayers' and J.C.'s 
opinions that the veteran's service-connected low back 
disorder caused or aggravated his knee disorders are of less 
weight than the contrary opinions of the VA and VHA doctors.  

The opinions of G.P., M.D. and Paul Snow, M.D. that the 
veteran's back disorder caused or aggravated his knee 
disorders appear to be bare conclusions unenhanced by any 
additional medical comment.  These statements are not 
persuasive, as they reflect no clinical data or other 
rationale to support the opinions.  Further, there is no 
indication that either of these doctors reviewed the 
veteran's claims folder in conjunction with providing their 
opinions.  

On the other hand, the VA and VHA doctors reviewed the 
veteran's claims folder and provided detailed reasoning for 
their opinions.  These doctors each affirmed a comprehensive 
review of the veteran's medical history pertinent to both his 
back and his knees.  Those reviews of the medical record are 
corroborated by the doctors' references to specific documents 
in the claims file and to events mentioned in those 
documents.  These opinions, therefore, are given the greatest 
probative weight.  

In February 2006, the veteran's representative provided 
citation to medical literature in support of the claim.  To 
the extent that he is attempting to extrapolate from this 
literature that the veteran's knee disorders are somehow 
related to his service-connected back disorder, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim, and service connection for a bilateral 
knee disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine may not be granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


